11/23/2021


                                           DA 20-0222
                                                                                           Case Number: DA 20-0222

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 302



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

RYAN CODY LAMB,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DC 18-301(B)
                       Honorable Robert B. Allison, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Haley Connell Jackson, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Damon Martin, Assistant
                       Attorney General, Helena, Montana

                       Travis R. Ahner, Flathead County Attorney, Alison Howard, Deputy
                       County Attorney, Kalispell, Montana



                                                   Submitted on Briefs: October 6, 2021

                                                              Decided: November 23, 2021


Filed:

                                         r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Ryan Cody Lamb (Lamb) appeals a portion of the restitution ordered in the

February 27, 2020 Judgment and Sentence from the Eleventh Judicial District Court,

Flathead County. Lamb contends the District Court erred in ordering him to pay restitution

for certain expenses the victim incurred to attend the trial as the State subpoenaed the

victim as a witness and the county1 is statutorily required to pay certain fees and expenses

for its subpoenaed witnesses pursuant to §§ 26-2-506 and 46-15-116, MCA. We address

the following issue on appeal:

       1. Did the District Court err when it ordered Lamb to pay the full restitution
       requested by a victim subpoenaed on behalf of the State without accounting for
       statutory witness fees and expenses billable to the county?

We reverse and remand for additional factfinding.

                  PROCEDURAL AND FACTUAL BACKGROUND

¶2     The State charged Lamb with deliberate homicide in violation of § 45-5-102, MCA,

in relation to the death of Ryan Nixon. The court held a two-week jury trial from June 3

to June 14, 2019. The State subpoenaed Randy Nixon (Nixon), the father of the deceased

victim, to testify at the trial. The jury ultimately deadlocked, and the court declared a

mistrial. The State subsequently amended the information to include an alternate charge

of negligent homicide in violation of § 45-5-104, MCA. Lamb pleaded guilty to negligent




1
 Under § 26-2-506(2)(b), MCA, the statutory witness fees and expenses for a witness subpoenaed
by the State in a criminal proceeding must be paid by the county, but the county may be reimbursed
by the State under § 26-2-506(2)(c), MCA.

                                                2
homicide pursuant to an Alford2 plea on December 11, 2019, and the State dismissed the

deliberate homicide charge. The District Court accepted the plea and found Lamb guilty

of negligent homicide.

¶3       A sentencing hearing was held on February 12, 2021. The State requested $6,795.80

in restitution for Nixon.3 Nixon’s restitution request included loss of wages, lodging, and

travel expenses for attending the trial, the sentencing hearing, and meetings with attorneys

for the case.4 Lamb objected to the restitution requested as the losses were “not a direct

result of this offense” and the State was responsible to pay some of the amount requested

as Nixon was a subpoenaed witness of the State and “the fees should be paid by the parties

subpoenaing them” pursuant to §§ 26-2-506 and 46-15-116, MCA. The State responded

that the restitution statutes allow crime victims to recover pecuniary losses, which includes

expenses reasonably incurred in attending court proceedings related to the commission of

the offense. The District Court ordered Lamb to pay Nixon the full $6,795.80 requested.

Lamb appeals.

                                   STANDARD OF REVIEW

¶4       When challenges to ordered restitution raise mixed questions of fact and law, we

review such questions de novo. State v. Patterson, 2016 MT 289, ¶ 9, 385 Mont. 334,


2
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).
3
  The State requested and the District Court ordered Lamb to pay a total of $17,129.07 in
restitution. Lamb only contests the restitution awarded to Nixon on appeal.
4
 Nixon’s affidavit of loss was attached to the presentence investigation report filed in the District
Court. This Court may use and disclose information from a presentence investigation report as
necessary to explain and inform our analysis on issues raised on appeal. See § 46-18-113(2), MCA.

                                                  3
384 P.3d 92. We review factual findings regarding the measure of restitution for clear

error. Patterson, ¶ 9. We review conclusions of law regarding the measure of restitution

for correctness. Patterson, ¶ 9.

                                     DISCUSSION

¶5     1. Did the District Court err when it ordered Lamb to pay the full restitution
       requested by a victim subpoenaed on behalf of the State without accounting for
       statutory witness fees and expenses billable to the county?

¶6     Lamb argues the restitution he was ordered to pay to Nixon includes witness fees

and expenses the county is responsible to pay under §§ 26-2-501, -506, and 46-15-116,

MCA, as the State subpoenaed Nixon as a witness during the trial. He maintains the

District Court erred in including these fees and expenses in the restitution order as the

county is statutorily obligated to pay those fees and expenses. Lamb asks this Court to

reverse and remand for further factfinding because the record is unclear regarding what

portion of the requested restitution was attributable to expenses incurred while Nixon was

a subpoenaed trial witness and which the county is responsible to pay.

¶7     The State counters the District Court did not err because § 46-18-243(1), MCA,

specifically authorizes a court to award restitution for the expenses incurred by Nixon to

attend trial as the immediate family member of a homicide victim under

§ 46-18-243(2)(a)(ii), MCA. The State contends the restitution statutes are more specific

and control over the more general statutes governing witness fees.

¶8     Our role in interpreting statutes is to “ascertain and carry out the Legislature’s

intent.” In re Marriage of Rudolf, 2007 MT 178, ¶ 41, 338 Mont. 226, 164 P.3d 907; see

also § 1-2-102, MCA. In doing so, we must simply “ascertain and declare what is in terms
                                            4
or in substance contained therein.” Section 1-2-101, MCA. We may not “insert what has

been omitted” or “omit what has been inserted.” Section 1-2-101, MCA. We must adopt

a construction that will give effect to all provisions, if possible. Section 1-2-101, MCA.

When it is not possible to construe statutory provisions to give effect to all, a specific statute

will control over a more general one. Section 1-2-102, MCA.

¶9     As part of a criminal sentence, a district court must order an offender to make full

restitution to any victim who sustained a pecuniary loss because of the offender’s criminal

activity.   Section 46-18-241(1), MCA.         This includes loss of income and expenses

reasonably incurred in attending court proceedings related to the commission of the

offense. Section 46-18-243(1), MCA.

¶10    Separately, Montana statutes provide the county “must” pay certain statutory

witness fees and expenses for a witness subpoenaed on behalf of the State in a criminal

trial. Sections 46-15-116(4), 26-2-506(2)(b), MCA. These include $10 for each day a

witness attends criminal proceedings under subpoena and mileage for traveling to and from

the place of trial. Section 26-2-501(1), MCA. If the witness is subpoenaed from another

state to testify in Montana additional expenses must be covered. Section 46-15-116(3),

MCA.

¶11    Although the statutes providing for witness fees and restitution may overlap under

certain circumstances, we do not read these statutes as inherently contradictory and

incapable of being harmonized together. The statutes governing witness fees provide for

a small daily fee and additional payment to cover specified travel costs a witness may have

incurred to testify, such as an allowance for mileage for instate witnesses.                  See
                                                5
§§ 26-2-501(1), 46-15-116(3), MCA. The party that subpoenas a witness “must” pay these

costs. See § 26-2-506, MCA. The witness fee statutes do not purport to cover all expenses

a witness may incur in attending legal proceedings.

¶12    On the other hand, the restitution statutes §§ 46-18-241 and -243, MCA, allow for

the recovery of more expenses related to attending criminal proceedings for crime victims

than the witness fee statutes provide. Crime victims may recover their lost wages, as well

as any “expenses reasonably incurred in attending court proceedings related to the

commission of the offense.”       Section 46-18-243(1)(a), MCA.         The purpose of the

restitution statutes is to ensure that victims are made whole in relation to any pecuniary

losses incurred due to the defendant’s criminal activity to the extent such losses could be

recovered in a civil action. See §§ 46-18-241, -243, MCA. This greater opportunity for

recovery for crime victims through restitution from the offender does not eliminate the

statutory requirement for the county to pay its subpoenaed witness a small fee and cover

certain travel expenses, even if that witness is a victim of the crime. The county retains its

obligation to pay the statutorily required fees and expenses of any witness subpoenaed for

the prosecution under §§ 46-15-116(4) and 26-2-506(2), MCA. It follows that when a

crime victim is subpoenaed as a witness for the State, any pecuniary loss the victim witness

incurred in attending court proceedings is offset by the witness fee and travel allowance

paid by the county under §§ 26-2-501 and 46-15-116, MCA. The witness who is also a

victim of the crime may recover any remaining additional expenses reasonably incurred in

attending the proceedings, as well as any lost wages, from the offender through a restitution

order under § 46-18-241, MCA.
                                              6
¶13    At the sentencing hearing, Lamb raised the issue that the witness fee and travel

allowance that should have been paid by the county was included in the Nixon’s request

for restitution. Although Lamb raised the issue, the evidentiary record is lacking on this

point. Nixon’s affidavit of loss provides the only evidence of Nixon’s expenses in the

record. It is unclear from the affidavit what portion, if any, of the restitution sought is

attributable to expenses Nixon incurred while a subpoenaed trial witness and for which the

county would be responsible, or if those expenses were already paid by the county and

excluded from the request. We remand for further factfinding before the District Court to

determine whether the ordered restitution includes witness fees and expenses the county is

responsible to pay Nixon under §§ 46-15-116 and 26-2-501, MCA, and, if necessary, to

adjust the ordered restitution amount accordingly.

                                    CONCLUSION

¶14    Reversed and remanded for further factfinding.


                                                 /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA




                                            7